DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 11 and 12 are objected to because of the following informalities:  Claim 11 recites “from-fitting” and claim 12 recites “the receiving volume is dimensions”. These recitations include minor typographical errors and should instead recite “form-fitting” and “the receiving volume is dimensioned”, respectively.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “a mating fastening portion configured to be fastened to a fastening portion of an access flap” and later recites “the basic body has the fastening portion”. Claim 10 similarly recites “a mating portion configured to be fastened to a fastening portion of an access flap” and later recites “wherein the basic body has the fastening portion”. In each of these claims, it is unclear which fastening portion is being referenced with the later recitations of “the fastening portion”, as two fastening portions have been previously introduced in each claim.
Claim 10 recites “the interior of the vehicle”. There is insufficient antecedent basis for this limitation.
Claim 13 recites “wherein the barding device is coupled to the basic body”. There is insufficient antecedent basis for the limitation “the barding device”.
Claims 8, 9, 11, 12, and 14 are rejected as being dependent upon a claim or claims rejected under 35 U.S.C. 112(b). All claims are examined as best understood.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 4-13 are rejected under 35 U.S.C. 103 as being unpatentable over Cripps (U.S. Patent No. 4,222,600) in view of Heller (U.S. Patent No. 7,731,260).
Regarding claim 1, Cripps discloses an access flap for a luggage compartment (16) of a vehicle (10), comprising: a basic body (12) configured to close an access opening to the luggage compartment of the vehicle in a closure position and to open up the access opening in an opening-up position (the closure position is depicted in solid lines in Figure 1; the opening-up position is depicted in phantom lines in Figure 1); and a bearing device (column 1, line 45) configured to mount the basic body for a reversible movement between the closure position and the opening-up position, wherein the basic body has a fastening portion (46) for the fastening of a covering device (20) for covering the luggage compartment in an interior of the vehicle [FIG. 1], wherein the basic body comprises a receiving volume (the receiving volume is defined between the flange 32 and the distal end of the basic body) configured to receive the covering device [FIG. 2]. Cripps does not explicitly disclose that the covering device is separate and removable from the basic body, or that the receiving volume includes a receiving slot and is defined by an enclosure.
Nonetheless, Heller discloses a vehicle assembly comprising a basic body (26) and a covering device (30) that is separate and removable from the basic body [FIGS. 1-3], wherein the basic body comprises a receiving volume configured to receive the covering device via a receiving slot (32), the receiving volume being defined by an enclosure configured to surround at least three sides of the covering device in a state where the covering device is received in the receiving volume [FIGS. 5, 6].
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the receiving volume of Cripps to include a slot and enclosure and to have made the covering device be separate and removable from the basic body, as taught by Heller, in order to provide secure storage for the covering body that both hides the cover from view and protects it from accidental damage, and to facilitate installation, removal, and replacement of the cover.
Regarding claim 2, Cripps discloses that the fastening portion is arranged in the receiving volume of the basic body [FIG. 2].
Regarding claim 4, Cripps discloses the basic body, receiving volume, and covering device, but does not disclose a receiving cover.
Nonetheless, Heller discloses a receiving cover (82) configured to cover a receiving opening of the receiving volume [FIGS. 1, 2].
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the basic body of Cripps to include the cover taught by Heller, in order to provide secure storage for the covering body that both hides the cover from view and protects it from accidental damage.
Regarding claim 5, Cripps discloses that the fastening portion is arranged on an inner side of the basic body, the inner side being directed into the luggage compartment in the closure position [FIGS. 1, 2].
Regarding claim 6, Cripps discloses that the geometrical extent of the fastening portion is matched to an at least singularly folded geometrical extent of the covering device (the covering device 20 is folded at the hinge 26 for storage within the receiving volume) [FIG. 2].
Regarding claim 7, Cripps discloses a covering device (20) for covering a luggage compartment (16) in an interior of a vehicle (10), the covering device comprising: a covering body (22, 24); and a mating fastening portion (34) configured to be fastened to fastening portion (46) of an access flap, the access flap comprising: a basic body (12) configured to close an access opening to the luggage compartment of the vehicle in a closure position and to open up the access opening in an opening-up position [FIG. 1], the basic body comprising a receiving volume (the receiving volume is defined between the flange 32 and the distal end of the basic body) configured to receive the covering device [FIG. 2], and a bearing device (column 1, line 45) configured to mount the basic body for a reversible movement between the closure position and the opening-up position, wherein the basic body has the fastening portion (46) for the fastening of the covering device (20) for covering the luggage compartment in the interior of the vehicle [FIGS. 1, 2]. Cripps does not explicitly disclose that the covering device is separate and removable from the basic body, or that the receiving volume includes a receiving slot and is defined by an enclosure.
Nonetheless, Heller discloses a vehicle assembly comprising a basic body (26) and a covering device (30) that is separate and removable from the basic body [FIGS. 1-3], wherein the basic body comprises a receiving volume configured to receive the covering device via a receiving slot (32), the receiving volume being defined by an enclosure configured to surround at least three sides of the covering device in a state where the covering device is received in the receiving volume [FIGS. 5, 6].
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the receiving volume of Cripps to include a slot and enclosure and to have made the covering device be separate and removable from the basic body, as taught by Heller, in order to provide secure storage for the covering body that both hides the cover from view and protects it from accidental damage, and to facilitate installation, removal, and replacement of the cover.
Regarding claim 8, Cripps discloses that the covering body has a first covering body portion (22) and at least one second covering body portion (24), wherein the first covering body portion and the second covering body portion are foldably connected to each other (via hinge, 26).
Regarding claim 9, Cripps discloses that the covering body has a fixing device (36) configured to fix the covering body portions in an unfolded and/or in a folded position [FIGS. 1, 2].
Regarding claim 10, Cripps discloses a covering system (20) for a luggage compartment (16) of a vehicle (10), comprising: an access flap having: a basic body (12) configured to close an access opening to the luggage compartment of the vehicle in a closure position and to open up the access opening in an opening-up position [FIG. 1], and a bearing device (column 1, line 45) configured to mount the basic body for a reversible movement between the closure position and the opening-up position; and a covering device (20) having: a covering body (22, 24), and a mating fastening portion (34) configured to be fastened to a fastening portion (46) of an access flap, wherein the basic body has the fastening portion (46) for the fastening of the covering device for covering the luggage compartment in the interior of the vehicle [FIGS. 1, 2], wherein the basic body comprises a receiving volume (the receiving volume is defined between the flange 32 and the distal end of the basic body) configured to receive the covering device [FIG. 2]. Cripps does not explicitly disclose that the covering device is separate and removable from the basic body, or that the receiving volume includes a receiving slot and is defined by an enclosure.
Nonetheless, Heller discloses a vehicle assembly comprising a basic body (26) and a covering device (30) that is separate and removable from the basic body [FIGS. 1-3], wherein the basic body comprises a receiving volume configured to receive the covering device via a receiving slot (32), the receiving volume being defined by an enclosure configured to surround at least three sides of the covering device in a state where the covering device is received in the receiving volume [FIGS. 5, 6].
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the receiving volume of Cripps to include a slot and enclosure and to have made the covering device be separate and removable from the basic body, as taught by Heller, in order to provide secure storage for the covering body that both hides the cover from view and protects it from accidental damage, and to facilitate installation, removal, and replacement of the cover.
Regarding claim 11, Cripps discloses that the mating fastening portion is configured to be fastened to the fastening portion of the access flap via a form-fitting connection [FIG. 2].
Regarding claim 12, Cripps discloses the receiving volume, but does not disclose that it is dimensioned to completely receive the covering device.
Nonetheless, Heller discloses a receiving volume that is dimensioned such that it can completely receive a covering device [FIGS. 5, 6]. As described with respect to claim 10 above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the receiving volume of Cripps to have the configuration taught by Heller, in order to provide further protection for the cover.
Regarding, claim 13, Cripps discloses that the barding device is coupled to the basic body at a top end of the basic body (“the barding device” is unclear, as described in the 112(b) rejection above; Figure 1 depicts the hinge/bearing device for the basic body provided at a top end thereof), wherein the receiving volume is at a bottom end of the basic body, opposite the top end [FIG. 1]. Cripps does not disclose a receiving slot.
Nonetheless, Heller discloses a receiving slot (32) provided on a basic body. As described with respect to claim 10 above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the basic body of Cripps to include the receiving slot taught by Heller, in order to provide further protection for the cover. It is noted that such a modification would result in the receiving slot being positioned at a bottom end of the basic body of Cripps, as the receiving volume of Cripps is already positioned at said bottom end opposite the top end.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Cripps (U.S. Patent No. 4,222,600) in view of Heller (U.S. Patent No. 7,731,260), as applied to claim 13 above, and further in view of Bechen (U.S. Patent No. 7,261,357).
Regarding claim 14, Cripps, as modified by Heller above, discloses the closure position of the basic body and a receiving slot, but does not disclose that the receiving slot is covered by a vehicle body part preventing access to the receiving slot when the basic body is in the closure position.
Nonetheless, Bechen discloses a basic body (1010) having a receiving slot for an accessory (1000), wherein in a closure position, the basic body is configured such that the receiving slot is covered by a vehicle body part (side section of the vehicle body shown in at least Figure 1) preventing access to 
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the receiving slot of Cripps, as modified by Heller above, to have access thereto be prevented when the basic body is in a closure positon, as taught by Bechen, in order to provide further protection for the access flap and prevent unwanted deployment or damage when the basic body is closed.

Response to Arguments
Applicant’s arguments, filed 11/12/20, with respect to the rejection(s) of claim(s) 1, 2, and 5-10 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the amendments to the claims and the newly applied prior art reference (Bechen).
Applicant’s arguments with respect to the rejection(s) under 35 U.S.C. 103 as being unpatentable over Cripps in view of Heller have been fully considered but are not found persuasive. Applicant argues that Heller fails to disclose that the receiving volume is defined by an enclosure configured to surround at least three sides of the covering device when the covering device is received in the volume. This argument is not found persuasive. In at least Figures 5 and 6, Heller depicts the receiving volume defining an enclosure as the space in which the covering device 30 is located. When in the stowed position, this enclosure surrounds at least five sides of the covering device--the only side not covered by this enclosure is the side that is covered by the lid 82. This reads on the claimed limitation, as at least the bottom facing surface and all four side edge surfaces are surrounded by the enclosure of Heller.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL
Applicant is also reminded that the After Final Consideration Program (AFCP 2.0) has been extended through 9/30/21.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABE L MASSAD whose telephone number is (571)272-6292.  The examiner can normally be reached on M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/Johnnie A. Shablack/Primary Examiner, Art Unit 3634